Case 1:18-cv-00189-ABJ Document 142 Filed 09/18/20 Page 1 of 5
Case 1:18-cv-00189-ABJ Document 142 Filed 09/18/20 Page 2 of 5
Case 1:18-cv-00189-ABJ Document 142 Filed 09/18/20 Page 3 of 5
Case 1:18-cv-00189-ABJ Document 142 Filed 09/18/20 Page 4 of 5
        Case 1:18-cv-00189-ABJ Document 142 Filed 09/18/20 Page 5 of 5




10.    Claimant Najera-Mata agrees not to assist any other individual or entity in any effort

to contest the forfeiture of the currency in Subject Account 5.

11.    This written stipulation contains the entire agreement between Claimant Najera-

Mata and the United States of America.

12.   The Court shall retain jurisdiction in this cause for the purpose of enforcing the

tenns of this stipulation for compromise settlement.

13.   This Stipulation may be executed in several counterparts with a separate signature

page for each party. All such counterparts and signature pages, together, shall be deemed

to be one document.


Respectfully submitted,




By:   t;.£_~   -
      LEVI MARTIN
                    --!/-----=-
                             D=ate"--'-
                                    : ---'? --+-'-  ho?,O ~~~
                                                / ___,_
                                                   7
                                                              JONATHAN WILLElT
                                                                                 Date   fh h:J
                                                                                              /
      STEPHANIE SPRECHER                                      Atty for Claimant Najera-Mata
      JONATHAN COPPOM
      Assistant United States Attys
                                                                                 Date:cfl ·       ! . LP l. o




                                                          4
